       Case 1:17-cv-00124-LLS Document 120 Filed 07/02/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION and
                                             Case No. 1:17-cv-00124-LLS
THE PEOPLE OF THE STATE OF NEW YORK,
by ERIC T. SCHNEIDERMAN,
Attorney General of the State of New York,

                  Plaintiffs,

                  v.

QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;

QUINCY BIOSCIENCE, LLC, a limited
liability company;

PREVAGEN, INC., a corporation
d/b/a/ SUGAR RIVER SUPPLEMENTS;

QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited liability
company;

MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN,
INC.; and

MICHAEL BEAMAN, individually and as an
officer of QUINCY BIOSCIENCE HOLDING
COMPANY, INC., QUINCY BIOSCIENCE, LLC,
and PREVAGEN, INC.

                          Defendants.

 NOTICE OF MOTION TO AMEND CAPTION PURSUANT TO FED. R. CIV. P. 15(a)
          Case 1:17-cv-00124-LLS Document 120 Filed 07/02/20 Page 2 of 2




        PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law, Michael Beaman,

by his undersigned counsel, will move this Court, before the Honorable Katherine Polk Failla, at

the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York,

for entry of an Order amending the caption in this action to reflect Mr. Beaman’s dismissal, and

any further relief this Court should find just and reasonable. Plaintiffs do not oppose amending

the caption to reflect Mr. Beaman’s dismissal.


Dated: New York, New York
       July 2, 2020
                                            COZEN O’CONNOR


                                            /s/ Michael de Leeuw___________
                                            Michael de Leeuw
                                            Tamar S. Wise
                                            Matthew Elkin
                                            45 Broadway
                                            New York, NY 10006
                                            212-908-1331

                                            -and-

                                            JB Kelly (pro hac vice)
                                            Bryan Mosca (pro hac vice)
                                            1200 19th Street, NW
                                            Washington, DC 20036

                                            Attorneys for Defendant Mark Underwood and
                                            dismissed defendant Michael Beaman




LEGAL\47199069\1
